Exhibit 10.1

 

FIRST AMENDMENT AND CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT AND CONSENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of September 29, 2005 (this “Amendment”), to the Third Amended and
Restated Credit Agreement, dated as of June 30, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
General Electric Capital Corporation, as Agent (in such capacity, “Agent”),
Inverness Medical Innovations, Inc. (“Innovations”), Wampole Laboratories, LLC
and Inverness Medical (UK) Holdings Limited, as borrowers (“Borrowers”), the
other Credit Parties signatory thereto, Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc., as documentation agent,
co-syndication agent and lender, UBS Securities LLC, as co-syndication agent,
and the lenders signatory thereto from time to time (collectively, the
“Lenders”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers have notified Agent that Innovations desires to acquire (the
“BioStar Stock Purchase”) one hundred percent (100%) of the issued and
outstanding stock of Thermo BioStar, Inc., a Delaware corporation (“BioStar”),
for consideration (the “BioStar Closing Date Consideration”) of $52,500,000 in
cash;

 

WHEREAS, in addition to the BioStar Closing Date Consideration, under
Section 2.2(b)(iv) of that certain Stock Purchase Agreement by and between
Innovations, Thermo Electron Corporation and Thermo BioAnalysis Corporation,
dated as of September 16, 2005 (the “BioStar Stock Purchase Agreement”),
Innovations may be required to make additional payments in respect of working
capital (the “BioStar Working Capital Payment”);

 

WHEREAS, the BioStar Stock Purchase is not a Permitted Acquisition and therefore
is prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
the BioStar Stock Purchase on the terms and subject to the conditions set forth
herein;

 

WHEREAS, Borrowers have notified Agent that Inverness Medical Switzerland GmbH
(“Swissco”), through a newly acquired wholly-owned subsidiary (“IDT
Acquisition”), desires to acquire (the “IDT Stock Purchase”) one hundred percent
(100%) of the issued and outstanding stock of Innogenetics Diagnostica y
Terapeutica S.A.U., a Spanish limited liability company (“Inverness Iberica”),
for consideration (the “IDT Closing Date Consideration”) of up to €10,010,000;

 

WHEREAS, in addition to the IDT Closing Date Consideration, under the terms of
that Share Sale and Purchase Agreement between Innogenetics NV and Swissco,
dated as of September 29, 2005 (the “IDT Stock Purchase Agreement”), IDT
Acquisition, as assignee of Swissco under the IDT Stock Purchase Agreement, may
be required to pay the Purchase Price Adjustment (as defined in the IDT Stock
Purchase Agreement);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the IDT Stock Purchase is not a Permitted Acquisition and therefore is
prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
the IDT Stock Purchase on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit Agreement
in the manner, and on the terms and conditions, provided for herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

2.             Amendments to Credit Agreement.

 

(a)           Clause (c) of Section 6.2 of the Credit Agreement is hereby
amended as of the date the IDT Stock Purchase is consummated pursuant to the
terms of the IDT Stock Purchase Agreement (such date, the “IDT Acquisition
Effective Date”) (which date shall in no event be prior to the Effective Date
(as defined below)) by deleting such clause in its entirety and inserting the
following in lieu thereof:

 

“(c) the Credit Parties may make investments and loans to Restricted Credit
Parties, provided that the aggregate amount of such investments and loans to
such Restricted Credit Parties permitted by this clause (c) shall not exceed
$3,000,000 (or the Equivalent Amount thereof) at any time

 

(b)           Clause (h) of Section 6.2 of the Credit Agreement is hereby
amended as of the IDT Acquisition Effective Date (which date shall in no event
be prior to the Effective Date) by deleting such clause in its entirety and
inserting the following in lieu thereof:

 

“(h) the Credit Parties may make additional investments and loans not otherwise
permitted by this Section 6.2, provided that the aggregate amount of such
investments and loans permitted by this clause (h) shall not exceed $2,000,000
(or the Equivalent Amount thereof) at any time;”

 

(c)           Section 6.2 of the Credit Agreement is hereby amended as of the
IDT Acquisition Effective Date (which date shall in no event be prior to the
Effective Date) by inserting the following at the end of such section:

 

“and (i) the Credit Parties may make investments in or loans to IDT Acquisition
in an amount necessary to permit IDT Acquisition to make payments required under
that certain Share Sale and Purchase Agreement between Innogenetics NV and
Swissco in connection with the purchase by IDT Acquisition, as assignee of
Swissco under such agreement, of Inverness Iberica.”

 

2

--------------------------------------------------------------------------------


 

(d)           Clause (ix) and clause (x) of Section 6.3(a) of the Credit
Agreement are hereby amended as of the IDT Acquisition Effective Date (which
date shall in no event be prior to the Effective Date) by deleting such clauses
in their entirety and inserting the following in lieu thereof:

 

“(ix) unsecured Indebtedness incurred by Inverness Iberica in the ordinary
course of business and consistent with past practice to third party lending
institutions in Spain in connection with guaranties issued by such lending
institutions to Spanish health governmental entities; provided that such
guaranties are set forth on Disclosure Schedule (6.3) (as updated pursuant to
the First Amendment and Consent to this Agreement) or are issued solely in
connection with Inverness Iberica’s participation in a public bidding process to
secure contracts with such Spanish health governmental entities or are required
pursuant to contracts entered into by Inverness Iberica with any such Spanish
health governmental entity to secure the performance of Inverness Iberica under
such contracts; (x) unsecured Indebtedness consistent with past practice
incurred by Inverness Iberica in connection with factoring arrangements entered
into with a third party factoring institutions; provided that such factoring
arrangements do not relate to more than 50% of the Accounts of Inverness Iberica
at any time;”

 

(e)           Clause (viii)(E) of Section 6.3(a) of the Credit Agreement is
hereby amended as of the IDT Acquisition Effective Date (which date shall in no
event be prior to the Effective Date) by deleting such clause in its entirety
and inserting the following in lieu thereof:

 

“(E) the Restricted Credit Parties shall not be permitted to incur any
Indebtedness to any Credit Party if such Credit Party is not permitted to
advance such Indebtedness under Section 6.2(c) or Section 6.2(h), or, in the
case of incurrence of Indebtedness by IDT Acquisition only, Section 6.2(i),”

 

(f)            The first sentence of clause (a) of Section 6.4 of the Credit
Agreement is hereby amended as of the IDT Acquisition Effective Date (which date
shall in no event be prior to the Effective Date) by deleting such clause in its
entirety and inserting the following in lieu thereof:

 

“(a)         Except as set forth on Disclosure Schedule (6.4) and except as
otherwise expressly permitted in this Section 6, with respect to (i) Restricted
Credit Parties (other than Orgenics Holding, Inverness Iberica and IDT
Acquisition), no Credit Party shall enter into or be a party to any transaction
with any Restricted Credit Party, except in the ordinary course of business and
consistent with past practices; and (ii) Affiliates, no Credit Party shall enter
into or be a party to any transaction with any Affiliate of such Credit Party
(other than any Affiliate which is a Credit Party (other than Orgenics Holdings,
Inverness Iberica and IDT Acquisition)) except in the ordinary course of
business and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a

 

3

--------------------------------------------------------------------------------


 

comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party.”

 

(g)           The first sentence of Section 6.8 of the Credit Agreement is
hereby amended as of the IDT Acquisition Effective Date (which date shall in no
event be prior to the Effective Date) by (i) deleting the word “and” at the end
of clause (d) thereof and (ii) inserting the following at the end of such
sentence:

 

“; and (f) the sale of Accounts by Inverness Iberica consistent with past
practice in connection with factoring arrangements entered into with a third
party factoring institutions; provided that such factoring arrangements do not
relate to more than 50% of the Accounts of Inverness Iberica at any time;

 

(h)           Annex A of the Credit Agreement is hereby amended as of the date
the BioStar Stock Purchase is consummated pursuant to the terms of the BioStar
Stock Purchase Agreement (such date, the “BioStar Acquisition Effective Date”)
(which date shall in no event be prior to the Effective Date) by deleting the
definitions of “Commitments” and “US Revolving Loan Commitment” and inserting
the following in lieu thereof:

 

‘“Commitments” means (a) as to any Lender, the aggregate of such Lender’s US
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
US Swing Line Commitment as a subset of its US Revolving Loan Commitment),
European Revolving Loan Commitment (including without duplication the Swing Line
Lender’s European Swing Line Commitment as a subset of its European Revolving
Loan Commitment), US Term Loan Commitment and European Term Loan Commitment as
set forth on Annex I to this Agreement or in the most recent Assignment
Agreement executed by such Lender, and (b) as to all Lenders, the aggregate of
all Lenders’ US Revolving Loan Commitments (including without duplication the
Swing Line Lender’s US Swing Line Commitment as a subset of its US Revolving
Loan Commitment), European Revolving Loan Commitments (including without
duplication the Swing Line Lender’s European Swing Line Commitment as a subset
of its European Revolving Loan Commitment), US Term Loan Commitments and
European Term Loan Commitments, which aggregate commitment shall be ONE HUNDRED
MILLION DOLLARS ($100,000,000) as of the BioStar Acquisition Effective Date, as
to each of clauses (a) and (b), as such Commitments may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.”

 

“US Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make US Revolving Credit Advances as set forth on
Annex I to this Agreement or in the most recent Assignment Agreement executed by
such Lender and (b) as to all Lenders, the aggregate commitment of all Lenders
to make US Revolving Credit Advances, which aggregate commitment shall be SIXTY
MILLION DOLLARS ($60,000,000) as of the BioStar Acquisition Effective Date, as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.”

 

4

--------------------------------------------------------------------------------


 

(i)            Annex A of the Credit Agreement is hereby amended as of the IDT
Acquisition Effective Date (which date shall in no event be prior to the
Effective Date) by deleting the definition of “Restricted Credit Parties” and
inserting the following in lieu thereof:

 

‘“Restricted Credit Parties” means, collectively (a) Inverness Japan,
(b) Inverness Medical France SAS, (c) Inverness Iberica, (d) IDT Acquisition,
and (e) Orgenics International Holdings, BV.”

 

(j)            Annex A of the Credit Agreement is hereby amended as of the
BioStar Acquisition Effective Date (which date shall in no event be prior to the
Effective Date) by inserting the following new definition in alphabetical order
therein:

 

‘“BioStar Acquisition Effective Date” the date on which the purchase by
Innovations of 100% of the outstanding equity of Thermo BioStar, Inc. is
consummated subject to the terms and conditions set forth in the First Amendment
and Consent to Third Amended and Restated Credit Agreement, dated as of
September 29, 2005, by and among the Credit Parties, Agent and the other Lenders
signatory thereto.”

 

(k)           Annex A of the Credit Agreement is hereby amended as of the IDT
Acquisition Effective Date (which date shall in no event be prior to the
Effective Date) by inserting the following new definitions in alphabetical order
therein:

 

‘“IDT Acquisition” means Boswell Investments SAU.”

 

‘“Inverness Iberica” means Innogenetics Diagnostica y Terapeutica S.A.U., a
Spanish limited liability company.”

 

(l)            Annex I of the Credit Agreement is hereby amended as of the
BioStar Acquisition Effective Date (which date shall in no event be prior to the
Effective Date) by deleting it in its entirety and replacing it with Annex I
attached hereto.

 

3.             BioStar Consent.  As of the Effective Date, Agent and Requisite
Lenders (a) consent to the consummation of the BioStar Stock Purchase in
accordance with the BioStar Stock Purchase Agreement and related documentation
previously provided to and approved by Agent (the “Draft BioStar Stock Purchase
Documents”), and (b) agree that the BioStar Stock Purchase on or before
October 31, 2005, in accordance with the Draft BioStar Stock Purchase Documents,
shall not constitute a breach of the Credit Agreement or the other Loan
Documents, provided, however, that the Credit Parties do not expend any cash or
other consideration in connection with the BioStar Stock Purchase other than (x)
for costs and expenses not to exceed $1,000,000 in the aggregate, (y) the
BioStar Closing Date Consideration and (z) the BioStar Working Capital Payment
in an amount not to exceed $599,999.  Agent and Requisite Lenders further agree
that, following the BioStar Acquisition Effective Date, BioStar may change its
name; provided that immediately following such change, Borrowers shall provide
Agent with a full, complete and correct certificate of incorporation of BioStar
reflecting such change.

 

4.             Agreement by Borrowers and Other Credit Parties Regarding BioStar
Stock Purchase.  The Borrowers and each of the other Credit Parties hereby
acknowledge and

 

5

--------------------------------------------------------------------------------


 

agree that, on or prior to the BioStar Acquisition Effective Date (or on or
prior to such other date as may be expressly provided below):

 

(a)           Satisfaction of Conditions.  Agent shall have received evidence
satisfactory to Agent that each of the conditions precedent to a Permitted
Acquisition set forth in Section 6.1(ii) – (xi) of the Credit Agreement have
been satisfied in connection with the BioStar Stock Purchase (other than the
conditions set forth in Sections 6.1(v), which is hereby waived).

 

(b)           Guaranty and Joinder.  Agent shall have received a guaranty and
joinder agreement, in form and substance satisfactory to Agent, duly executed by
BioStar pursuant to which, inter alia, BioStar joins the Credit Agreement and
the other Loan Documents as a US Credit Party and agrees to guaranty the
Obligations of the Credit Parties under the Loan Documents.

 

(c)           Security Interest and Code Filings.

 

(i)            BioStar shall have granted a valid first priority perfected (upon
Agent filing the documents referenced below that are required to be filed to
perfect Agent’s Lien) security interest (subject to Permitted Encumbrances) in
all of its assets to secure the Obligations of the Credit Parties and shall have
executed or authorized (as applicable) all documents (including financing
statements under the Code (or foreign equivalent) and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens in
form and substance reasonably acceptable to Agent) as Agent may request in order
to perfect its security interest in such assets.

 

(ii)           BioStar shall provide copies of Code (or the foreign equivalent
thereof) search reports listing all effective financing statements (or
equivalent information) that name BioStar as debtor, together with copies of
such financing statements (or equivalent information), none of which shall cover
the assets of BioStar.

 

(iii)          Within sixty (60) days of the BioStar Acquisition Effective Date
or such longer period as Agent shall consent to in its sole discretion, BioStar
shall provide Control Letters from (A) all issuers of uncertificated securities
and financial assets held by BioStar, (B) all securities intermediaries with
respect to all securities accounts and securities entitlements of BioStar, and
(C) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by BioStar.

 

(d)           Waivers.  Within sixty (60) days of the BioStar Acquisition
Effective Date or such longer period as Agent shall consent to in its sole
discretion, Agent, on behalf of Lenders, shall have received landlord waivers
and consents, bailee letters and mortgagee agreements, as applicable, in form
and substance reasonably satisfactory to Agent, in respect of BioStar.

 

(e)           Pledge Amendment.  Agent shall have received a pledge amendment to
that certain Second Amended and Restated Pledge Agreement, dated as of June 30,
2005, by and among Agent and the Credit Parties listed on the signature
pages thereto (as amended, restated, supplemented or modified from time to time,
the “Pledge Agreement”), in form and substance satisfactory to Agent, duly
executed by an authorized officer of Innovations,

 

6

--------------------------------------------------------------------------------


 

pursuant to which Innovations pledges one hundred percent (100%) of the issued
and outstanding Stock of BioStar (the “BioStar Stock”) to Agent, together with
all collateral and ancillary documentation required by the Pledge Agreement,
including, without limitation, original certificates representing the BioStar
Stock pledged by Innovations (with duly executed, undated stock powers).

 

(f)            Cash Management.  Within sixty (60) days of the BioStar
Acquisition Effective Date or such longer period as Agent shall consent to in
its sole discretion, Agent shall have received tri-party blocked account
agreements, in form and substance reasonably satisfactory to Agent, duly
executed and delivered by BioStar and each bank where BioStar has established a
deposit or disbursement account (other than payroll accounts), in accordance
with the requirements set forth in Section 1.8 and Annex C of the Credit
Agreement.

 

(g)           Schedules.  Agent shall have received updated Schedules to the
Credit Agreement, the Second Amended and Restated Security Agreement, dated as
of June 30, 2005, as amended from time to time, by and among Agent that the
Credit Parties listed on the signature page thereto, the Pledge Agreement, the
Second Amended and Restated US Intellectual Property Security Agreement, dated
as of June 30, 2005, as amended from time to time, by and among Agent and the
Credit Parties listed on the signature page thereto, and such other Loan
Documents as may be required in connection with the joinder of BioStar, to
reflect the joinder of BioStar to such agreements, in form and substance
satisfactory to Agent.

 

(h)           Organizational Documents and Good Standing.  Agent shall have
received a copy of BioStar’s (i) organizational documents and all amendments
thereto and (ii) good standing certificates or the foreign equivalent and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date and certified by the applicable
authorized Governmental Authority.

 

(i)            Bylaws and Resolutions.  Agent shall have received a copy of
(i) BioStar’s bylaws (or foreign equivalent thereof) and all amendments thereto,
(ii) resolutions of BioStar’s board of directors, if any, and, to the extent
required under applicable law, stockholders, approving and authorizing the
BioStar Stock Purchase and the execution, delivery and performance of the
transaction documents to be executed in connection with the BioStar Stock
Purchase, and (iii) resolutions of BioStar’s board of directors approving and
authorizing the execution, delivery and performance of the Loan Documents to
which BioStar is, or will be a party and the transactions to be consummated in
connection therewith, each certified by an authorized officer of BioStar as
being in full force and effect without any modification or amendment as of the
BioStar Acquisition Effective Date.

 

(j)            Incumbency.  Agent shall have received a signature and incumbency
certificate of the officers of BioStar executing any Loan Document or Joinder
thereto, certified by an officer of BioStar as being true, accurate, correct and
complete in all respects.

 

(k)           BioStar Stock Purchase Documents.  Agent shall have received
(i) an executed copy of the BioStar Stock Purchase Agreement, together with all
amendments

 

7

--------------------------------------------------------------------------------


 

thereto, and all documentation delivered in connection therewith (all of which
shall be in form and substance reasonably satisfactory to Agent), certified by
an authorized officer of Innovations to be true and complete and in full force
and effect as of the Effective Date and (ii) a certificate of an authorized
officer of Innovations certifying as to the matters set forth in Exhibit A
hereto.

 

(l)            Opinion of Counsel.  Agent shall have received legal opinions of
counsel acceptable to Agent, which shall provide (subject to customary
qualifications) that (i) the Loan Documents have been duly authorized, executed
and delivered by, and are enforceable against BioStar, (ii) that the BioStar
Stock Purchase was approved by all requisite corporate action by Innovations,
(iii) that the Amendment and the Amended and Restated Notes (as defined below)
have been duly authorized, executed and delivered by, and are enforceable
against the US Borrower, (iv) that the Amended Credit Agreement (as defined
below) is enforceable against the US Borrower, (v) that the amendments
contemplated by this Amendment are not prohibited by the Indenture, the
Subordinated Note Documents or the Intercreditor Agreement, and (vi) such other
opinions as Agent may reasonably request, all in form and substance satisfactory
to Agent.

 

(m)          Amended and Restated Notes.  GE Capital and ML Capital, as Lenders,
shall have received amended and restated revolving notes (the “Amended and
Restated Notes”) reflecting the increased US Revolving Loan Commitment.

 

(n)           Collateral Assignment of BioStar Stock Purchase Documents.  Upon
Agent’s request, Agent shall have received a collateral assignment of the rights
(but not the obligations) of Innovations under the BioStar Stock Purchase
Agreement and other documentation executed in connection with the BioStar Stock
Purchase.

 

(o)           Appointment of Agent for Service of Process.  Agent shall have
received evidence that the Connecticut office of CT Corporation has been
appointed as agent for service of process for BioStar.

 

(p)           Amendment of Pledge Agreements.  Within sixty (60) days of the
BioStar Acquisition Effective Date or such longer period as Agent shall consent
to in its sole discretion, Agent, on behalf of Lenders, shall have received
amendments to (i) that certain Quota Pledge and Perfection of Pledge Regarding
Two Quotas relating to the pledge of shares of Swissco, among Inverness Medical
International Holdings Corp., Inverness Medical International Holdings Corp. II,
and Agent, dated as of June 30, 2005 reflecting the increased US Revolving Loan
Commitment; and (ii) that certain Pledge of Shares relating to the pledge of
shares of Orgenics International Holdings BV between Innovations and Agent,
dated as of June 30, 2005 reflecting the increased US Revolving Loan Commitment.

 

The Borrowers and each of the other Credit Parties hereby acknowledge and agree
that the failure to satisfy any of the deliveries or conditions set forth above
in this Section 4 on or prior to the date required as set forth above in
connection with each such delivery or condition, as applicable, shall constitute
an immediate Event of Default under the Credit Agreement.

 

5.             IDT Consent.  As of the Effective Date, Agent and Requisite
Lenders (a) consent to the IDT Stock Purchase in accordance with the IDT Stock
Purchase Agreement and

 

8

--------------------------------------------------------------------------------


 

related documentation previously provided to and approved by Agent (the “Draft
IDT Stock Purchase Documents”), and (b) agree that the IDT Stock Purchase on or
before November 30, 2005, in accordance with the Draft IDT Stock Purchase
Documents, shall not constitute a breach of the Credit Agreement or the other
Loan Documents, provided, however, that the Credit Parties do not expend any
cash or other consideration in connection with the IDT Stock Purchase other than
(x) for costs and expenses not to exceed €1,000,000 in the aggregate, (y) the
IDT Closing Date Consideration and (z) the Purchase Price Adjustment in an
amount not to exceed €10,000,000.  Agent and Requisite Lenders further agree
that, following the IDT Acquisition Effective Date, Inverness Iberica and IDT
Acquisition may change their respective names; provided that immediately
following any such change, Borrowers shall provide Agent with a full, complete
and correct certificate of incorporation (or the foreign equivalent thereof) of
Inverness Iberica or IDT Acquisition, as applicable, reflecting such change.

 

6.             Agreement by Borrowers and Other Credit Parties Regarding IDT
Stock Purchase.  The Borrowers and each of the other Credit Parties hereby
acknowledge and agree that, on or prior to the IDT Acquisition Effective Date:

 

(a)           Satisfaction of Conditions.  Agent shall have received evidence
satisfactory to Agent that each of the conditions precedent to a Permitted
Acquisition set forth in Section 6.1(ii) – (xi) of the Credit Agreement have
been satisfied in connection with the IDT Stock Purchase (other than the
conditions set forth in Sections 6.1(iv) (but only to the extent such
Indebtedness is otherwise permitted under the Credit Agreement as amended
hereby), (v), (vii) and (viii), which are hereby waived).

 

(b)           Joinder.  Unless otherwise agreed to by Agent in its sole
discretion, prior to the later of (i) thirty (30) days after the Effective Date
and (ii) the IDT Acquisition Effective Date, Agent shall have received a joinder
agreement, in form and substance satisfactory to Agent, duly executed by each of
Inverness Iberica and IDT Acquisition pursuant to which, inter alia, each of
Inverness Iberica and IDT Acquisition join the Credit Agreement and the other
Loan Documents as a Restricted Credit Party.

 

(c)           Guaranty.  Unless otherwise agreed to by Agent in its sole
discretion, prior to the later of (i) thirty (30) days after the Effective Date
and (ii) the IDT Acquisition Effective Date, Agent shall have received a
guaranty, in form and substance satisfactory to Agent, duly executed by
Inverness Iberica and IDT Acquisition, pursuant to which each of Inverness
Iberica and IDT Acquisition guaranty the Obligations of the European Credit
Parties under the Loan Documents.

 

(d)           Security Interest and Code Filings.  Unless otherwise agreed to by
Agent in its sole discretion, prior to the later of (i) thirty (30) days after
the Effective Date and (ii) the IDT Acquisition Effective Date, Inverness
Iberica and IDT Acquisition shall provide copies of Code (or the foreign
equivalent thereof) search reports listing all effective financing statements
(or equivalent information) that name Inverness Iberica or IDT Acquisition, as
applicable, as debtor, together with copies of such financing statements (or
equivalent information), none of which shall cover the assets of Inverness
Iberica or IDT Acquisition except to the extent permitted hereunder.

 

9

--------------------------------------------------------------------------------


 

(e)           Pledge Agreement.  Unless otherwise agreed to by Agent in its sole
discretion, prior to the later of (i) thirty (30) days after the Effective Date
and (ii) the IDT Acquisition Effective Date, Agent shall have received (A) a
pledge of one hundred percent (100%) of the issued and outstanding Stock of IDT
Acquisition (the “IDT Acquisition Stock”) pursuant to a pledge agreement to be
entered into between Swissco and Agent, together with, to the extent such Stock
is certificated, original certificates representing the IDT Acquisition Stock
pledged by Swissco (with duly executed, undated stock powers), and (B) a pledge
of one hundred percent (100%) of the issued and outstanding Stock of Inverness
Iberica (the “Inverness Iberica Stock”) pursuant to a pledge agreement to be
entered into between IDT Acquisition and Agent, together with, to the extent
such Stock is certificated,  original certificates representing the Inverness
Iberica Stock pledged by IDT Acquisition (with duly executed, undated stock
powers).

 

(f)            Schedules.  Unless otherwise agreed to by Agent in its sole
discretion, prior to the later of (i) thirty (30) days after the Effective Date
and (ii) the IDT Acquisition Effective Date, Agent shall have received updated
Schedules to the Credit Agreement and such other Loan Documents as may be
required in connection with the joinder of Inverness Iberica and IDT
Acquisition, to reflect the joinder of Inverness Iberica and IDT Acquisition to
such agreements, in form and substance satisfactory to Agent.

 

(g)           Organizational Documents and Good Standing.  Unless otherwise
agreed to by Agent in its sole discretion, prior to the later of (i) thirty (30)
days after the Effective Date and (ii) the IDT Acquisition Effective Date, Agent
shall have received a copy of each of Inverness Iberica’s and IDT Acquisition’s
(A) organizational documents and all amendments thereto and (B) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date and certified by the applicable authorized Governmental Authority.

 

(h)           Bylaws and Resolutions.  Unless otherwise agreed to by Agent in
its sole discretion, prior to the later of (i) thirty (30) days after the
Effective Date and (ii) the IDT Acquisition Effective Date, Agent shall have
received a copy of (A) each of Inverness Iberica’s and IDT Acquisition’s bylaws
(or foreign equivalent thereof) and all amendments thereto, (B) resolutions of
each of Inverness Iberica’s and IDT Acquisition’s board of directors and, to the
extent required under applicable law, stockholders, approving and authorizing
the IDT Stock Purchase and the execution, delivery and performance of the
transaction documents to be executed in connection with the IDT Stock Purchase,
and (C) resolutions of each of Inverness Iberica’s and IDT Acquisition’s board
of directors approving and authorizing the execution, delivery and performance
of the Loan Documents to which Inverness Iberica and IDT Acquisition is, or will
be a party and the transactions to be consummated in connection therewith, each
certified by an authorized officer of each of Inverness Iberica and IDT
Acquisition (after giving effect to the IDT Stock Purchase) as being in full
force and effect without any modification or amendment as of the IDT Acquisition
Effective Date.

 

(i)            Incumbency.  Unless otherwise agreed to by Agent in its sole
discretion, prior to the later of (i) thirty (30) days after the Effective Date
and (ii) the IDT Acquisition Effective Date, Agent shall have received a
signature and incumbency certificate of

 

10

--------------------------------------------------------------------------------


 

the officers of each of Inverness Iberica and IDT Acquisition executing any Loan
Document or Joinder thereto, certified by an officer of Inverness Iberica and
IDT Acquisition as being true, accurate, correct and complete in all respects.

 

(j)            IDT Stock Purchase Documents.  Agent shall have received (i) an
executed copy of the IDT Stock Purchase Agreement, together with all amendments
thereto, and all documentation delivered in connection therewith (all of which
shall be in form and substance reasonably satisfactory to Agent), certified by
an authorized officer of IDT Acquisition to be true and complete and in full
force and effect as of the Effective Date and (ii) a certificate of an
authorized officer of IDT Acquisition certifying as to the applicable matters
set forth in Exhibit A hereto.

 

(k)           Opinion of Counsel.  Unless otherwise agreed to by Agent in its
sole discretion, prior to the later of (i) thirty (30) days after the Effective
Date and (ii) the IDT Acquisition Effective Date, Agent shall have received
legal opinions of counsel acceptable to Agent, which shall provide (subject to
customary qualifications) that (i) the Loan Documents have been duly authorized,
executed and delivered by, and are enforceable against each of Inverness Iberica
and IDT Acquisition (and in the case of the pledge of Stock of IDT Acquisition,
Swissco), (ii) that the IDT Stock Purchase was approved by all requisite
corporate action by Inverness Iberica and IDT Acquisition and (iii) such other
opinions as Agent may reasonably request, all in form and substance satisfactory
to Agent.

 

(l)            Collateral Assignment of IDT Stock Purchase Documents.  Upon
Agent’s request, Agent shall have received a collateral assignment of the rights
(but not the obligations) of Swissco under the IDT Stock Purchase Agreement and
other documentation executed in connection with the IDT Stock Purchase.

 

(m)          Appointment of Agent for Service of Process.  Agent shall have
received evidence that the Connecticut office of CT Corporation has been
appointed as agent for service of process for Inverness Iberica and IDT
Acquisition.

 

The Borrowers and each of the other Credit Parties hereby acknowledge and agree
that the failure to satisfy any of the deliveries or conditions set forth above
in this Section 6 on or prior to the date required as set forth above in
connection with each such delivery or condition, as applicable, shall constitute
an immediate Event of Default under the Credit Agreement.

 

7.             Covenant.  The Credit Parties shall not amend the Draft BioStar
Stock Purchase Documents, the executed BioStar Stock Purchase Agreement, the
Draft IDT Stock Purchase Documents or the executed IDT Stock Purchase Agreement
in each case in a manner which adversely affects the Lenders without the prior
written consent of Agent.  Any failure of the Credit Parties to comply with this
covenant (a) with respect to the Draft BioStar Stock Purchase Documents or the
Draft IDT Stock Purchase Documents shall result in this Amendment becoming
immediately null and void and of no further force and effect and (b) with
respect to the BioStar Stock Purchase Agreement or the IDT Stock Purchase
Agreement shall constitute an immediate Event of Default under the Credit
Agreement.

 

11

--------------------------------------------------------------------------------


 

8.             Representations and Warranties.  To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

 

(a)           The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”): (i) are within such Person’s
corporate, company or partnership power; (ii) have been (or will be prior to
execution thereof) duly authorized by all necessary corporate, limited liability
company or limited partnership action; (iii) do not contravene any provision of
such Person’s charter, bylaws or equivalent constitutive documents or
partnership or operating agreement, as applicable; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of such Person, other than a Lien in favor of Agent;
and (vii) do not require the consent or approval of any Governmental Authority
or any other Person except those which will have been duly obtained, made or
complied with prior to the Effective Date.

 

(b)           This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

 

(c)           This Amendment and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each of the Credit Parties, enforceable
against each of them in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance or transfer or other
laws affecting creditors’ rights generally or by equitable principals of general
applicability.

 

(d)           No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

 

(e)           No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party’s right or power to enter into or perform any of its
obligations under this Amendment or any other Loan Document to which it is or
will be, a party, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect after giving effect to this Amendment.

 

(f)            The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto, be true and correct on and as of (i) the date
hereof, and (ii) the Effective Date, in each case, with the same effect as if
such representations and warranties had been made on and as of

 

12

--------------------------------------------------------------------------------


 

such date, except that any such representation or warranty which is expressly
made only as of a specified date need be true only as of such date.

 

9.             No Amendments/Waivers/Consents.  Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms, (b) the consents and agreements of the Agent and Requisite Lenders set
forth herein shall be limited strictly as written and shall not constitute a
consent or agreement to any transaction not specifically described in connection
with any such consent and/or agreement, and (c) this Amendment shall not be
deemed a waiver of any term or condition of any Loan Document and shall not be
deemed to prejudice any right or rights which Agent or any Lender may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

 

10.           Affirmation of Obligations.  Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.

 

11.           Outstanding Indebtedness; Waiver of Claims.  Each of Borrowers and
the other Credit Parties hereby acknowledges and agrees that as of September 28,
2005, (a) the outstanding balance of the European Revolving Loan is $5,000,000,
(b) the outstanding balance of the US Revolving Loan is $16,000,000, (c) the
outstanding balance of the US Term Loan is $0, and (d) the outstanding balance
of European Term Loan is $0.  Borrowers and each other Credit Party hereby
waive, release, remise and forever discharge Agent, Lenders and each other
Indemnified Person from any and all claims, suits, actions, investigations,
proceedings or demands arising out of or in connection with the Credit Agreement
(collectively, “Claims”), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which any Borrower or any other Credit Party
ever had, now has or might hereafter have against Agent or Lenders which
relates, directly or indirectly, to any acts or omissions of Agent, Lenders or
any other Indemnified Person on or prior to the Effective Date, provided, that
no Borrower nor any other Credit Party waives any Claim solely to the extent
such Claim relates to Agent’s or any Lender’s gross negligence or willful
misconduct.

 

12.           Fees and Expenses.

 

(a)           Increased Line Fee.  To induce GE Capital and ML Capital to
increase their respective US Revolving Loan Commitments, Borrowers hereby agree
to pay Agent, for the ratable benefit of GE Capital and ML Capital, as Lenders,
an increased line fee in the amount of $200,000 in immediately available funds,
payable on the BioStar Acquisition Effective Date (the “Increased Line Fee”).

 

13

--------------------------------------------------------------------------------


 

(b)           Expenses.  Borrowers hereby reconfirm their obligations pursuant
to Section 11.3 of the Credit Agreement to pay and reimburse Agent for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith..

 

13.           Effectiveness.  Effectiveness.  Upon satisfaction in full in the
judgment of Agent of each of the following conditions, this Amendment shall be
deemed effective as of September 30, 2005 (the “Effective Date”):

 

(a)           Amendment.  Agent shall have received four (4) original signature
pages to this Amendment, duly executed and delivered by Agent, Requisite
Lenders, and each of the Credit Parties.

 

(b)           Payment of Fees and Expenses.  Borrowers shall have paid to Agent
all costs, fees and expenses owing in connection with this Amendment and the
other Loan Documents and due to Agent (including, without limitation, the
Increased Line Fee and reasonable legal fees and expenses).

 

(c)           Representations and Warranties.  The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the date hereof and the Effective Date.

 

14.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

15.           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS

 

 

 

WAMPOLE LABORATORIES, LLC

 

 

 

 

 

By:

 

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer

 

 

 

 

 

INVERNESS MEDICAL (UK) HOLDINGS LIMITED

 

 

 

 

 

By:

/s/ David Scott

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

By:

/s/ Steven Wagnblas

 

 

Duly Authorized Signatory

 

 

 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as a Lender

 

 

 

By:

/s/ Faraaz Kamran

 

 

Duly Authorized Signatory

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a
Lender

 

 

 

By:

/s/ Wilfred V. Saint

 

 

Duly Authorized Signatory

 

 

 

 

By:

/s/ Sailoz Sikka

 

 

Duly Authorized Signatory

 

I-16

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

 

APPLIED BIOTECH, INC.

 

ADVANTAGE DIAGNOSTICS CORPORATION

 

FOREFRONT DIAGNOSTICS, INC.

 

INVERNESS MEDICAL INTERNATIONAL

 

HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL

 

HOLDING CORP. II

 

INVERNESS MEDICAL, INC.

 

INNOVATIONS RESEARCH, LLC

 

ISCHEMIA TECHNOLOGIES, INC.

 

IVC INDUSTRIES, INC.

 

MORPHEUS ACQUISITION CORP.

 

OSTEX INTERNATIONAL, INC.

 

SELFCARE TECHNOLOGY, INC.

 

UNIPATH ONLINE, INC.

 

BINAX, INC.

 

 

 

By:

 

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Treasurer, Treasurer, Treasurer,

 

 

Treasurer, Vice President, respectively

 

--------------------------------------------------------------------------------


 

 

CAMBRIDGE DIAGNOSTICS IRELAND LIMITED

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL CANADA, INC.

 

INVERNESS MEDICAL EURASIA LIMITED

 

INVERNESS MEDICAL FRANCE SAS

 

 

INVERNESS MEDICAL GERMANY GMBH

 

ORGENICS INTERNATIONAL HOLDINGS BV

 

SCANDINAVIAN MICRO BIODEVICES APS

 

STIRLING MEDICAL INNOVATIONS LIMITED INVERNESS MEDICAL SWITZERLAND GMBH

 

UNIPATH DIAGNOSTICS GMBH

 

VIVA DIAGNOSTIKA - DIAGNOSTISCHE PRODUKTE GMBH

 

INVERNESS MEDICAL JAPAN, LTD.

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

 

 

 

By:

 

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Treasurer, respectively

 

 

 

 

INVERNESS MEDICAL INVESTMENTS, LLC

 

 

 

 

By:

 

/s/ Jay McNamara

 

Name:

Jay McNamara

 

Title:

Assistant Secretary

 

 

 

 

INVERNESS MEDICAL CANADA, INC.

 

 

 

 

By:

 

/s/ Doug Shaffer

 

Name:

Doug Shaffer

 

Title: President

 

 

 

 

UNIPATH LIMITED

 

 

 

 

 

 

 

By:

 

/s/ David Scott

 

Name:

David Scott

 

Title: Chairman

 

I-18

--------------------------------------------------------------------------------


 

ANNEX I (FROM ANNEX A – COMMITMENTS DEFINITION)
TO
CREDIT AGREEMENT

 

Commitments as of the BioStar Acquisition Effective Date:

 

 

GENERAL ELECTRIC CAPITAL CORPORATION:

 

 

 

 

 

 

 

US Revolving Loan Commitment

 

 

 

(including a US Swing Line Commitment of $5,000,000):

 

$

27,500,000

 

 

 

 

 

European Revolving Loan Commitment

 

 

 

(including a European Swing Line Commitment of $5,000,000):

 

$

17,500,000

 

 

 

 

 

US Term Loan Commitment:

 

$

0

 

 

 

 

 

European Term Loan Commitment:

 

$

0

 

 

 

 

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc.

 

 

 

 

 

 

 

 

US Revolving Loan Commitment:

 

$

25,000,000

 

 

 

 

 

European Revolving Loan Commitment:

 

$

15,000,000

 

 

 

 

 

US Term Loan Commitment:

 

$

0

 

 

 

 

 

European Term Loan Commitment: :

 

$

0

 

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

US Revolving Loan Commitment:

 

$

7,500,000

 

 

 

 

 

European Revolving Loan Commitment:

 

$

7,500,000

 

 

I-1

--------------------------------------------------------------------------------


 

Exhibit A

 

No Credit Party and, to the Credit Parties’ knowledge, no other Person party
thereto is in default in the performance or compliance with any provisions of
the [IDT Stock Purchase Agreement/BioStar Stock Purchase Agreement].  The [IDT
Stock Purchase Agreement/BioStar Stock Purchase Agreement] complies with, and
the [IDT Stock Purchase/BioStar Stock Purchase] has been consummated in
accordance with, all applicable laws.  The [IDT Stock Purchase Agreement/BioStar
Stock Purchase Agreement] is in full force and effect as of the date hereof and
has not been terminated, rescinded or withdrawn.  All requisite approvals by
Governmental Authorities having jurisdiction over any Credit Party and other
Persons referenced therein with respect to the consummation of the [IDT Stock
Purchase/BioStar Stock Purchase] have been obtained, and no such approvals
impose any conditions to the consummation of the [IDT Stock Purchase/BioStar
Stock Purchase] or, other than as described in the [IDT Stock Purchase
Agreement/BioStar Stock Purchase Agreement], to the conduct by any Credit Party
of its business thereafter.  To the best of each Credit Party’s knowledge, none
of the [Innogenetics NV’s/Thermo BioAnalysis Corporation’s] representations or
warranties in the [IDT Stock Purchase Agreement/BioStar Stock Purchase
Agreement] contain any untrue statement of a material fact or omit any fact
necessary to make the statements therein not misleading.  Each of the
representations and warranties given by each applicable Credit Party in the [IDT
Stock Purchase Agreement/BioStar Stock Purchase Agreement] is true and correct
in all material respects, and, notwithstanding anything contained in the [IDT
Stock Purchase Agreement/BioStar Stock Purchase Agreement] to the contrary, such
representations and warranties of the Credit Parties are incorporated into the
Credit Agreement by delivery of this certificate and shall, solely for purposes
of the Credit Agreement and the benefit of Agent and Lenders, survive the
consummation of the [IDT Stock Purchase/BioStar Stock Purchase]; provided that a
breach by any of the Credit Parties of any such representations and warranties
so incorporated and as to which a similar representation and warranty is not
independently made in the Credit Agreement shall not constitute a breach of the
Credit Agreement unless such breach causes any such representation and warranty
to be materially inaccurate.

 

--------------------------------------------------------------------------------